               Case 3:19-cv-05901-RJB Document 75 Filed 12/28/20 Page 1 of 8




 1                                                                HONORABLE ROBERT J. BRYAN

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT TACOMA

10   WENDY A. MAKI,
11                                  Plaintiff,           No. 3:19-cv-05901 RJB

12                                                       PLAINTIFF’S MOTIONS IN LIMINE
                        vs.
13                                                       NOTED ON JANUARY 8, 2021
     BREMERTON SCHOOL DISTRICT,
14   LINDA SULLIVAN-DUDZIC, and her
     marital community, SUSAN K. STONE, and
15   her marital community.
16
     DEFENDANTS.
17

18

19

20            The parties’ attorneys met and conferred on Motions in Limine by telephone on December
21
     17th and December 21st. Although Plaintiff expects to object to speculative testimony of
22
     Defendants’ witnesses, those objections are more appropriate to address during trial. However, the
23
     Motion in Limine brought below are evidence Plaintiff seeks to preclude before trial as they would
24
     be prejudicial if Defendants bring up in opening statement or through a witness so that the jury
25

26   hears potentially prejudicial evidence before the Court rules. Defendants did agree on one, and this

27   is noted as such.
                                                                                A BOE LAW FIRM
                                                                                 5600 Kitsap Way
                                                                               Bremerton, WA 98312
     PLAINTIFF’S MOTION IN LIMINE- 1                                              360.692-1133
     No. 3:19-cv-05901 RJB
               Case 3:19-cv-05901-RJB Document 75 Filed 12/28/20 Page 2 of 8




 1            Defendants disclosed their Pretrial Statement to Plaintiff at 4:00pm on December 28, 2020,

 2   the same day this Motion in Limine is due. Boe Dec. Defendants did not include a list of exhibits
 3   so Plaintiff should be allowed to file Motions in Limine past the court deadline due to Defendants’
 4
     tardiness.
 5
         1. Preclude the Parties from showing or referencing the partially retained surveillance
 6          video, but allow Plaintiff to argue spoliation to the jury.
 7            Plaintiff seeks a Motion in Limine to allow Plaintiff to argue destruction of evidence to the
 8
     jury but to exclude any reference to events in the video or showing of the video to the jury. The
 9
     chart below summarizes the events which are not disputed and which parts of the day the retained
10
     video shows, and more critically, what is missing from the surveillance video. The time stamp on
11

12   the video cannot be accurate so is only used as point of reference in video, not for actual time.

13   September 26, 2017
     Time       Non-disputed events                            Surveillance Video
14   Stamp
     8:15       Video begins                                   Video begins
15
     8:55       Wendy Maki and GC enter Room 112               Wendy Maki and GC enter Room 112
16   9:25-10:20 Wendy Maki goes in and out of Room             Wendy Maki goes in and out of Room
     (video     112                                            112
17   ends)
     Approx     GC runs out of Room 112, Wendy                 Missing footage
18
     10:00-     Maki follows. About 15 minutes later,
19   10:30      GC is carried back into Room 112 by
                Stone and 2 paras.
20   10:21-     Wendy Maki in and out of Room 112              Wendy Maki in and out of Room 112
     10:36
21   10:37      Stone applies firehose to Room 112             Stone applies firehose to Room 112 door
                door
22
     10:39-     Wendy Maki in and out of camera                Wendy Maki in and out of camera range
23   11:00      range outside Room 112                         outside Room 112
     ~11:20     GC’s hand seen in door jamb                    GC’s hand seen in door jamb
24              Wendy has entered classroom by now
                through kitchen door
25
     11:22      Stone takes firehose off to talk to            Stone takes firehose off to talk to someone
26              someone inside                                 inside
     11:26      Nurse enters Room 112                          Nurse enters Room 112
27   11:30      Stone reapplies firehose, GC and               Stone reapplies firehose
                                                                                  A BOE LAW FIRM
                                                                                   5600 Kitsap Way
                                                                                 Bremerton, WA 98312
     PLAINTIFF’S MOTION IN LIMINE- 2                                                360.692-1133
     No. 3:19-cv-05901 RJB
               Case 3:19-cv-05901-RJB Document 75 Filed 12/28/20 Page 3 of 8




 1                    Wendy Maki inside classroom            Nurse outside classroom
                      Nurse outside classroom now
 2   11:41            Stone walks away from door             Stone walks away from door
     11:56            Video ends                             Video ends
 3

 4   ?          GC’s whole body stuck in door jamb
                Para arrives outside Room 112,
 5              squishes GC into door to remove
                firehose, then reapplies firehose.
 6              Stone arrives outside Room 112,
 7              removes firehose briefly, then reapplies
                it.
 8   3:00pm     Wendy Maki appears outside Room
                112, and takes a photo of the firehose.
 9              Stone and Sullivan-Dudzic meet to
                discuss firehose use outside Room 112,
10
                demonstrating how GC got hurt
11              Janitor goes in Room 112 to re-arrange
                furniture to barricade GC and Wendy
12              Maki in the next day.
     September 27, 2017
13              Wendy Maki and GC in Room 112
14              (short school day)
                GC escaping and assaulting.
15              Wendy Maki and Stone meet outside
                Room 112 later in the day.
16   September 28, 2017
                Sullivan-Dudzic visits classroom, sees
17
                firehose in use while Wendy Maki and
18              GC are in the classroom.
                Sullivan-Dudzic notes violent
19              screaming by GC, furniture turned over
     ~2:00      GC escapes and when brought back, he
20              hits Wendy Maki on the jaw. Wendy
21              leaves shaking and tearful holding her
                jaw.
22
              Defendants’ video footage is not reliable evidence under ER 901. As seen in the above
23
     timeline, even the retained video of the morning of September 26, 2017, is missing at least 15-30
24

25   minutes of when GC escaped mid-morning and was carried back into the classroom, yet there is

26   no footage of this in the video purported to cover the same timeframe. Therefore, the video

27
                                                                                A BOE LAW FIRM
                                                                                 5600 Kitsap Way
                                                                               Bremerton, WA 98312
     PLAINTIFF’S MOTION IN LIMINE- 3                                              360.692-1133
     No. 3:19-cv-05901 RJB
               Case 3:19-cv-05901-RJB Document 75 Filed 12/28/20 Page 4 of 8




 1   footage should also be excluded as it is not reliable evidence under ER 901 – it is not what

 2   Defendants purport it to be: two consecutive hours of the morning.
 3            Furthermore, Defendants failed to retain video surveillance of the afternoon of September
 4
     26th when GC had his body stuck in the door and the firehose was removed and reapplied twice.
 5
     Nor is there video of when Wendy Maki left the classroom at 3:00, although the time stamp on her
 6
     phone shows the time of the picture she took of the firehose. And finally, Defendants failed to
 7

 8   retain video footage of the following two days where the firehose and furniture were used to

 9   barricade the door. In sum, Defendants edited the video to delete any footage that would be highly

10   incriminating to Defendants while retaining footage favorable to them.
11            Because the edited footage is incomplete it would be highly prejudicial, misleading and
12
     confusing to a jury. If Defendants are allowed to show their edited video or reference “video
13
     footage,” it necessarily implies to the jury that only their edited video reflects what actually
14
     happened during those three crucial days. This would hamper Plaintiff’s case unfairly, as without
15

16   the entire video she is left tilting at windmills with a ‘he said’ – ‘she said’ argument regarding

17   what took place during the missing time. Plaintiff agrees that the parties should be allowed to

18   question witnesses about the time period partially covered by the edited video, but must not
19
     reference the video itself except to say that Defendants deleted unfavorable segments. For
20
     example, Defendants may ask Plaintiff “Did you hold the door shut that day?”; but Defendants
21
     may not ask “Explain why in the video you were holding the door shut.”
22
              Defendants should not be allowed to benefit from their willful editing and blatant failure to
23

24   retain whole surveillance video by cherry picking footage that puts them in the best light. The

25   Court has already denied an adverse inference instruction, which Plaintiff may reassert during trial
26

27
                                                                                   A BOE LAW FIRM
                                                                                    5600 Kitsap Way
                                                                                  Bremerton, WA 98312
     PLAINTIFF’S MOTION IN LIMINE- 4                                                 360.692-1133
     No. 3:19-cv-05901 RJB
               Case 3:19-cv-05901-RJB Document 75 Filed 12/28/20 Page 5 of 8




 1   if evidence warrants it. Plaintiff requests that the video be excluded (not shown or its events

 2   referenced) and that Plaintiff be allowed to inform the jury that Defendants failed to preserve it.
 3       2. Preclude Defendants’ IME Doctors from testifying as a fact or expert witness.
 4
              Defendants did not disclose any expert medical witnesses. The Court’s deadline for expert
 5
     witness disclosure was July 29, 2020. However, at the end of discovery on September 22, 2020,
 6
     Defendants supplemented pursuant to Fed. Rule Civ. Pro. 26(a)(1), by naming three medical
 7

 8   doctors, two of which conducted an IME on Plaintiff in her workers compensation claim, the third

 9   proposed witness saw Plaintiff once as a treating doctor. Defendants stated that the treating doctor

10   would testify essentially to Plaintiff’s credibility. Boe Dec. Ex. 1. When Plaintiff’s counsel
11   specifically questioned whether these were expert or fact witnesses, Defendants’ counsel evaded
12
     the question and challenged Plaintiff’s disclosure of her treating physician. Boe Dec. Ex. 2.
13
     Moreover, Defendants failed to produce any of the required reports for an expert witness
14
     disclosure pursuant to Fed. Rule Civ. Pro. 26(a)(2)(B). One of the doctors disclosed, Dr. Ward,
15

16   did two IME’s on Plaintiff so it is unknown which IME he will be testifying about.

17            Plaintiff did not depose the three medical doctors. If they are fact witnesses, then they have

18   nothing to offer the jury. If their only opinion is to comment on Plaintiff's credibility, then that
19
     would also be excluded under ER 403. Plaintiff did not want to spend thousands of dollars
20
     deposing medical witnesses who may never testify. Moreover, if Plaintiff had reports and CV’s as
21
     mandated by the court rules, she could have better prepared for a deposition. One of the doctors
22
     did two IME’s on Plaintiff, so it is not known which one Defendants are relying on (Plaintiff may
23

24   not have the IME’s either). Plaintiff had numerous IME’s during the course of her claim by

25   several doctors, which is still ongoing. Finally, Defendants are only allowed one medical expert by
26   local rules, not three, and Defendants have never stated which one they are calling.
27
                                                                                    A BOE LAW FIRM
                                                                                     5600 Kitsap Way
                                                                                   Bremerton, WA 98312
     PLAINTIFF’S MOTION IN LIMINE- 5                                                  360.692-1133
     No. 3:19-cv-05901 RJB
               Case 3:19-cv-05901-RJB Document 75 Filed 12/28/20 Page 6 of 8




 1            Defendants’ excuse is that Plaintiff misclassified her medical expert also, so they should

 2   get a pass. However, Plaintiff disclosed three of her treating physicians in Initial Disclosures and
 3   provided all three of their reports, which included the rebuttal Plaintiff’s treatment provider, Dr.
 4
     Hart, did on Dr. Ward’s IME report. After the back and forth with Defendants on their pseudo
 5
     expert disclosure, Plaintiff clarified pursuant to Fed. Rule Civ. Pro. 26(a)(2)(C) that Dr. Hart
 6
     would be testifying to causation, treatment and prognosis. Plaintiff is not playing games like
 7

 8   Defendants, who still have not properly disclosed any medical experts. Therefore, Defendants’

 9   medical providers should be excluded entirely as both fact and expert witnesses.

10       3. Preclude any reference or argument related to Bremerton Police Department
            investigations or reports or conclusions.
11

12            Plaintiff seeks to exclude all police investigations because the minimal probative value is

13   outweighed by unfair prejudice, confusion and misleading the jury. ER 403. In addition,

14   Defendants seek to use officers’ speculative, conclusory statements about Plaintiff’s credibility
15
     which is also hearsay. Bremerton Police responded to Plaintiff’s criminal complaints that she was
16
     falsely imprisoned. Plaintiff reported false imprisonment in April, 2018, to Bremerton Police.
17
     They interviewed some witnesses but did not, at that time, make any conclusions. A year later,
18
     when Plaintiff could finally be interviewed (Dr. Hart had initially directed Plaintiff not to submit
19

20   to an interview in 2018 due to her tenuous mental health), Bremerton Police did so. The BPD

21   detective concluded in his report that Plaintiff “knew she was not locked in” although Plaintiff
22   made no such admission, nor was there anything other than the detective’s speculative opinion to
23
     support his conclusion.
24
              The detective’s opinion is pure speculation so does not have any probative value under ER
25
     401. It is also a comment on Plaintiff’s credibility which should be excluded. Moreover, a
26

27   detective’s opinion will confuse the jury because criminal and civil false imprisonment are

                                                                                   A BOE LAW FIRM
                                                                                    5600 Kitsap Way
                                                                                  Bremerton, WA 98312
     PLAINTIFF’S MOTION IN LIMINE- 6                                                 360.692-1133
     No. 3:19-cv-05901 RJB
               Case 3:19-cv-05901-RJB Document 75 Filed 12/28/20 Page 7 of 8




 1   different. To wit, any reference to the fact that Defendants were not charged with a crime is also

 2   confusing to a jury and prejudicial to Plaintiff.
 3            Finally, a police investigation into false imprisonment is only minimally relevant to
 4
     Plaintiff’s civil claim of false imprisonment. Not only would it be confusing to a jury to
 5
     distinguish criminal and civil false imprisonment, but also Plaintiff will not pursue her false
 6
     imprisonment cause of action. Any reference to Defendants not being charged with a crime is
 7

 8   highly prejudicial to Plaintiff and confusing to a jury. Consequently, the police report and police

 9   testimony should be excluded pursuant to ER 401 and ER 403.

10

11       4. Preclude any reference or appeal to the self-interest of the jurors as taxpayers or
12          parents of children in public schools.

13            The parties agreed to this Motion in Limine.

14

15
              DATED this 28th day of December, 2020.
16

17                                               GALLAGHER LAW OFFICE, P.S.

18
                                                 By: /s/ Daniel C. Gallagher, WSBA #21940
19                                                   Daniel C. Gallagher, WSBA #21940
                                                     10611 Battle Point Drive NE
20
                                                     Bainbridge Island, Washington 98110-1493
21
                                                 By: /s/ Deborah A. Boe, WSBA #39365
22                                                   Deborah A Boe, WSBA #39365
                                                     5600 Kitsap Way
23                                                   Bremerton, WA 98312
24
                                                 Attorneys for Plaintiff
25

26

27
                                                                                  A BOE LAW FIRM
                                                                                   5600 Kitsap Way
                                                                                 Bremerton, WA 98312
     PLAINTIFF’S MOTION IN LIMINE- 7                                                360.692-1133
     No. 3:19-cv-05901 RJB
               Case 3:19-cv-05901-RJB Document 75 Filed 12/28/20 Page 8 of 8




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                 A BOE LAW FIRM
                                                                  5600 Kitsap Way
                                                                Bremerton, WA 98312
     PLAINTIFF’S MOTION IN LIMINE- 8                               360.692-1133
     No. 3:19-cv-05901 RJB
